Case: 19-14079   Date Filed: 06/05/2020   Page: 1 of 2



                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 19-14079
                         Non-Argument Calendar
                       ________________________

                  D.C. Docket No. 1:14-cr-00054-CG-B-4

UNITED STATES OF AMERICA,


                                                         Plaintiff-Appellee,

                                          versus

ADRIANNE DAVIS MILLER,


                                                         Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Southern District of Alabama
                       ________________________
                               (June 5, 2020)

Before WILSON, MARTIN and JILL PRYOR, Circuit Judges.

PER CURIAM:
                 Case: 19-14079    Date Filed: 06/05/2020   Page: 2 of 2



          The Government’s motion to dismiss this appeal pursuant to the appeal

waiver in Appellant’s plea agreement is GRANTED. See United States v. Bushert,

997 F.2d 1343, 1350-51 (11th Cir. 1993) (appeal waiver will be enforced if it was

made knowingly and voluntarily); see also United States v. Bascomb, 451 F.3d

1292, 1297 (11th Cir. 2006) (appeal waiver “cannot be vitiated or altered by

comments the court makes during sentencing”); United States v. Grinard-Henry,

399 F.3d 1294, 1296 (11th Cir. 2005) (waiver of the right to appeal includes

waiver of the right to appeal difficult or debatable legal issues or even blatant

error).




                                           2